t c memo united_states tax_court kenneth everett blair petitioner v commissioner of internal revenue respondent docket no 16510-07l filed date kenneth everett blair pro_se francis mucciolo for respondent memorandum opinion wells judge petitioner petitioned the court pursuant to sec_6330 d to review the determination of respondent’s office of appeals appeals_office sustaining a proposed levy to collect petitioner’s federal_income_tax liabilities for 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code through petitioner argues that the appeals officer was required to accept his offer of dollar_figure to compromise his dollar_figure inclusive of penalties and interest in liabilities we decide whether the appeals officer abused his discretion in rejecting petitioner’s offer background the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly when the petition was filed petitioner resided in florida on date respondent mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding petitioner’ sec_2001 sec_2002 and income_tax years on date respondent mailed to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner’ sec_2001 sec_2002 and taxable years in his request for a hearing petitioner stated that the proposed levy would cause him financial hardship petitioner was granted a hearing by respondent’s appeals_office for both the notice of lien and the notice_of_levy at the hearing petitioner made an offer-in-compromise of dollar_figure as a collection alternative after reviewing petitioner’s financial information the settlement officer assigned to petitioner’s case settlement officer determined that petitioner’s reasonable collection potential was dollar_figure petitioner did not agree to that amount the settlement officer offered petitioner an installment_agreement which petitioner declined because the settlement officer was presented with no other collection alternatives he made a determination upholding the collection action the notice_of_determination states that petitioner failed to file tax returns for and respondent prepared substitutes for returns under sec_6020 and assessed the tax due respondent made an additional tax_assessment on petitioner’s self-filed return for respondent’s records show that the assessments were properly made notice_and_demand was sent to petitioner for each tax period as required by sec_6303 and petitioner failed to pay the liabilities in full there was a balance due at the time that the collection notices were sent as required by sec_6322 and sec_6331 letter was sent to petitioner on date letter was sent to petitioner on date and petitioner made a timely request for a hearing on form request for a collection_due_process_hearing that was received date during the hearing that was conducted via telephone on date the settlement officer advised petitioner that after review of all the information petitioner had provided it was determined that petitioner’s offer of dollar_figure to compromise his tax_liabilities could not be accepted the settlement officer explained to petitioner that an amount larger than dollar_figure could be collected and that an offer could not be accepted under these circumstances the settlement officer determined that the reasonable collection potential rcp was dollar_figure the rcp was calculated as follows income expense table allowed per claimed by taxpayer settlement officer monthly gross_income dollar_figure dollar_figure monthly necessary living_expenses food clothing misc housing utilities transportation health care taxes child care life_insurance unsecured loan total big_number big_number net monthly income future income x big_number 1the dollar_figure in childcare expenses claimed by petitioner were college expenses and the record does not establish that those expenses were a legal_obligation of petitioner 2the record does not establish that petitioner is legally obligated to repay the unsecured loan asset equity table fair market quick sale asset value value encumbrance equity ‘88 gmc dollar_figure dollar_figure -0- dollar_figure ‘93 ford big_number big_number -0- big_number savings acct future income big_number big_number -0- big_number total rcp big_number -0- at the hearing with the settlement officer petitioner stated that he could not increase his offer to the amount of the rcp petitioner did not raise any other issues such as a challenge to the tax_liabilities discussion petitioner contends that respondent’s settlement officer did not consider his obligations to make payments out of his income petitioner also argues that his health care costs have increased and those costs were not included in the settlement officer’s consideration petitioner further contends that his offer-in- compromise was the amount he could reasonably expect to repay before i go on social_security where the underlying tax_liability is not in issue we review the determination of the appeals_office for abuse_of_discretion see 114_tc_604 we reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 affd 469_f3d_27 1st cir where we decide the propriety of the appeals office’s rejection of an offer-in-compromise we review the reasoning underlying that rejection to decide whether the rejection was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of the appeals_office and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite sec_6330 allows a taxpayer to offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_7122 authorizes the commissioner to prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted sec_301_7122-1 proced admin regs lists grounds on which the commissioner may accept an offer-in-compromise of a federal tax debt the settlement officer determined petitioner’s rcp to be dollar_figure therefore it is undisputed that petitioner cannot fully pay his dollar_figure tax_liability the commissioner evaluates economic hardship see internal_revenue_manual irm pt date in accordance with the commissioner’s guidelines an offer-in-compromise should not be accepted even in a case of economic hardship if the taxpayer does not offer an acceptable amount see irm pt date as we noted in barnes v commissioner tcmemo_2006_150 n affd in part and vacated in part sub nom 568_f3d_710 9th cir irm pt allows the calculation of future income using a 48-month factor where the taxpayer offers to pay the compromise amount in cash within months it appears that petitioner’s offer met the criteria set forth in the irm and it is unclear why the settlement officer used a 109-month factor instead of a 48-month factor the difference between petitioner’s offer of dollar_figure and the amount called for by applying a 48-month factor approximately dollar_figure is only a few thousand dollars it is not clear to the court from the record that the settlement officer took into account the 48-month factor allowed in the irm as noted above consequently we will remand this case to respondent’s appeals_office for reconsideration of petitioner’s offer in the light of the 48-month factor to reflect the foregoing an appropriate order will be issued
